EXHIBIT 10.7

 
AMENDED AND RESTATED NOTE


THIS AMENDED AND RESTATED NOTE (“NOTE”) HAS NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.




THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBJECT TO
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS SUCH TERM IS DEFINED
BELOW) AND ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT
CERTAIN SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT (THE “INTERCREDITOR
AGREEMENT”) DATED AS OF APRIL 30, 2012 AMONG SILICON VALLEY BANK, AS SENIOR
LENDER, THE SUBORDINATED CREDITORS PARTY THERETO, AND BIA DIGITAL PARTNERS SBIC
II LP, AS AGENT FOR THE SUBORDINATED CREDITORS, AND ACKNOWLEDGED BY THE BORROWER
(AS SUCH TERM IS DEFINED BELOW) AS THE SAME  MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AS PERMITTED UNDER THE INTERCREDITOR
AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF,
IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.






$8,500,000
April 30, 2012

 
 
FOR VALUE RECEIVED, intending to be legally bound hereby, GLOBAL TELECOM &
TECHNOLOGY, INC., a Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC., a Virginia corporation (“GTTA”), WBS CONNECT, LLC, a Colorado
limited liability company (“WBS”), PACKETEXCHANGE, INC., a Delaware corporation
(“PEI”), PACKETEXCHANGE (USA), INC., a Delaware corporation (“PEIUSA”) and
NLAYER COMMUNICATIONS, INC., an Illinois corporation (“nLayer” and together with
GTTI, GTTA, WBS, PEI and PEIUSA, individually and collectively, jointly and
severally, the “Borrower”), hereby promise to pay to the order of BIA DIGITAL
PARTNERS SBIC II LP, a Delaware limited partnership or its registered assigns
(the “Purchaser”) at the office of the Purchaser initially located at 15120
Enterprise Court, Chantilly, VA 20151 (or such other address as the Purchaser
may specify in writing to Borrower), the principal sum of EIGHT MILLION FIVE
HUNDRED THOUSAND DOLLARS ($8,500,000), or such lesser amount as shall equal the
aggregate unpaid principal amount of this Note, on the dates specified in the
Note Purchase Agreement and to pay interest on such principal amount on the
dates and at the rates (including, if applicable, the Default Rate) specified in
the Note Purchase Agreement.  All payments due to the Purchaser under this Note
shall be made at the place, in the type of money and funds and in the manner
specified in the Note Purchase Agreement.


As used in this Note, “Note Purchase Agreement” shall mean the Amended and
Restated Note Purchase Agreement dated as of the date hereof, among Borrower,
the other Note Parties signatory thereto, the financial institutions identified
therein as Purchasers and BIA Digital Partners SBIC II LP, as agent for the
Purchasers (in such capacity the “Agent”), as amended, supplemented and/or
modified from

 


 
1

--------------------------------------------------------------------------------

 

time to time.  Capitalized terms that are used herein and not defined herein
shall have the meaning given to such terms in the Note Purchase Agreement.


This Note may be voluntarily prepaid, and is subject to mandatory prepayment, in
accordance with the provisions applicable to prepayments set forth in the Note
Purchase Agreement.


This Note shall be construed and interpreted in accordance with the laws of the
State of New York (excluding the laws applicable to conflicts or choice of
law).  If any of the terms of this Note, or any agreement or instrument securing
payment hereof, shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not affect any of the other terms hereof or
such other instrument.


The holder of this Note is entitled to all of the benefits under the Note
Purchase Agreement and the other Note Documents including certain security
provided thereunder and, upon the occurrence of certain events or conditions,
payment of the Default Rate of interest.  In addition, in case an Event of
Default shall occur, the principal of, and accrued interest and fees, if any, on
this Note shall become due and payable in the manner and with the effect
provided in the Note Purchase Agreement.


Borrower hereby waives presentment for payment, demand, and, except for notices
specifically required by the Note Purchase Agreement, notice of nonpayment,
notice of protest, and protest of this Note, and all other notices or demands in
connection with the delivery, acceptance, performance, default, dishonor, or
enforcement of the payment of this Note.


This Note was issued with original issue discount (as defined in § 1273(a) of
the Code and Regulation § 1-1273-1 promulgated thereunder). The Purchaser can
obtain the information described in Regulation § 1. 1275-3 promulgated under the
Code by writing to: Global Telecom and Technology, Inc., 8484 Westpark Drive,
Suite 720, McLean, Virginia 22102, Attention:  Chief Financial Officer.


This Note is the Amended and Restated Note referred to in Section 2.1.5(a) of
the Note Purchase Agreement. This Note amends and restates the indebtedness
evidenced by (i) that certain Note, dated June 6, 2011, previously issued by
Borrowers (other than nLayer) in favor of Purchaser (the “Initial Takedown
Note”), and (ii) that certain Note, dated September 19, 2011, previously issued
by Borrowers (other than nLayer) in favor of Purchaser (the “Subsequent Takedown
Note,” together with the Initial Takedown Note, the “Prior Notes”).  This Note
evidences a continuation of, and not a repayment and reborrowing, termination or
novation of, the indebtedness heretofore outstanding under the Prior Notes.




[Signature Page to Follow]


 
 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first above written.



 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
 
By: /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
   
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
 
By: /s/ Richard D. Calder,
Jr.                                                               
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
 
 
PACKETEXCHANGE, INC.
 
 
By: /s/ Richard D. Calder, Jr.                                            
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
 
 
PACKETEXCHANGE (USA), INC.
 
 
By:    /s/ Richard D. Calder, Jr. 
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
 
 
WBS CONNECT, LLC
 
 
By: /s/ Richard D. Calder,
Jr.                                                             
Name:  Richard D. Calder, Jr.
Title:  CEO and President of the Sole Managing Member
 
 
NLAYER COMMUNICATIONS, INC.
 
 
By: /s/ Richard D. Calder,
Jr.                                                              
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
 
 
 
 





Amended and Restated Note
(BIA Digital Partners SBIC II LP)